Exhibit 99.2 Consolidated Financial Statements (Expressed in thousands of Canadian dollars) WESTPORTINNOVATIONSINC. Years ended March 31, 2010, 2009 and 2008 KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone(604) 691-3000 Fax(604) 691-3031 Internet www.kpmg.ca AUDITORS’ REPORT TO THE SHAREHOLDERS We have audited the consolidated balance sheets of Westport Innovations Inc. (the Company) as at March31, 2010 and 2009 and the consolidated statements of operations, comprehensive income (loss), shareholders’ equity and cash flows for each of the years in the three-year period ended March31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March31, 2010 and 2009 and the results of its operations and its cash flows for each of the years in the three-year period ended March 31, 2010 in accordance with Canadian generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of March31, 2010, based on the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated May 27, 2010 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. //s//KPMG LLP Chartered Accountants Vancouver, Canada May 27, 2010 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone(604) 691-3000 Fax(604) 691-3031 Internet www.kpmg.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Westport Innovations Inc. We have audited Westport Innovation Inc.’s (the Company) internal control over financial reporting as of March31, 2010, based on the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying management’s report on Disclosure Controls and Procedures and Internal Controls Over Financial Reporting.Our responsibility is to express an opinion on the Company’s internal controls over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. Westport Innovations Inc. Page 2 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of March31, 2010, based on the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have conducted our audits on the consolidated financial statements in accordance with Canadian generally accepted auditing standards and the Standards of Public Company Accounting Oversight Board (United States).Our report dated May 27, 2010 expressed an unqualified opinion on those consolidated financial statements. //s//KPMG LLP Chartered Accountants Vancouver, Canada May 27, 2010 WESTPORT INNOVATIONS INC. Consolidated Balance Sheets (Expressed in thousands of Canadian dollars) March 31, 2010 and 2009 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable (note 5) Loan receivable (note 19(a)) Inventories (note 4) Prepaid expenses Current portion of future income tax assets (note 18(b)) Long-term investments (note 5) - Equipment, furniture and leasehold improvements (note 6) Intellectual property (note 7) Future income tax assets (note 18(b)) $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ $ Deferred revenue Demand installment loan (note 8) Short-term debt (note 9) Current portion of long-term debt (note 10) 17 Current portion of warranty liability Warranty liability Long-term debt (note 10) Other long-term liabilities (note 11) Joint Venture Partners’ share of net assets of joint ventures (note 19) Shareholders’ equity: Share capital (note 13): Authorized: Unlimited common shares, no par value Unlimited preferred shares in series, no par value Issued: 38,494,475 (2009 - 32,040,540) common shares Other equity instruments (note 16) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Commitments and contingencies (notes 12 and 20) $ $ See accompanying notes to consolidated financial statements. Approved on behalf of the Board: “Henry Bauermeister” Director “John A. Beaulieu” Director 1 WESTPORT INNOVATIONS INC. Consolidated Statements of Operations (Expressed in thousands of Canadian dollars, except share and per share amounts) Years ended March 31, 2010, 2009 and 2008 Product revenue $ $ $ Parts revenue Cost of revenue and expenses: Cost of revenue Research and development (notes 15(c) and 17) General and administrative (note 15(c)) Sales and marketing (note 15(c)) Foreign exchange loss Depreciation and amortization Bank charges, interest and other Loss before undernoted ) ) ) Loss from investment accounted for by the equity method ) ) - Interest on long-term debt and amortization of discount ) ) ) Interest and other income Gain on sale of long-term investments (note 5) Loss before income taxes and Joint Venture Partners’ share of income from joint ventures ) ) ) Income tax recovery (expense) (note 18): Current ) ) ) Future ) ) ) Loss before Joint Venture Partners’ share of income from joint ventures ) ) ) Joint Venture Partners’ share of net income from joint ventures (note 19) Loss for the year $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) Weighted average common shares outstanding - Basic and diluted See accompanying notes to consolidated financial statements. 2 WESTPORT INNOVATIONS INC. Consolidated Statements of Comprehensive Income (Loss) (Expressed in thousands of Canadian dollars) Years ended March 31, 2010, 2009 and 2008 Loss for the year $ ) $ ) $ ) Other comprehensive income (loss) Unrealized gain on available for sale securities, net of tax of $nil (2009 - $323); (2008 -$181) - Reclassification of net realized gains on available for sale securities to net loss, net of tax of $77 (2009 - $2,454); (2008 - $1,345) Cumulative translation adjustment ) - Reclassification of realized foreign exchange gain on payment of dividend by joint venture ) ) - ) ) ) Comprehensive loss $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 3 WESTPORT INNOVATIONS INC. Consolidated Statements of Shareholders’ Equity (Expressed in thousands of Canadian dollars, except share amounts) Years ended March 31, 2010, 2009 and 2008 Accumulated other Common shares Share capital Other equity instruments Additional paid in capital Accumulated deficit Comprehensive income Shareholders’ equity Balance, April 1, 2007 ) Issue of common shares on exercise of stock options - ) - - Issue of common shares on exercise of performance share units ) - Issue of common shares on conversion of subordinated convertible notes and settlement of accrued interest ) - ) - Issue of common shares on exercise of warrants ) - Share issuance costs - ) - ) Stock-based compensation - Net loss for the year - ) - ) Other comprehensive loss - ) ) Balance, March 31, 2008 ) Issue of common shares on exercise of stock options - ) - - Issue of common shares on exercise of performance share units 23 ) - Issue of common shares on settlement of accrued interest - Issue of common shares on public offering (note 13) - Share issuance costs - ) - ) Value of warrants issued with long-term debt - Value of warrants issued to settle obligation to issue warrants - Financing costs incurred - - ) - - - ) Stock-based compensation - Net loss for the year - ) - ) Other comprehensive loss - ) ) Balance, March 31, 2009 ) Issue of common shares on exercise of stock options - ) - - Issue of common shares on exercise of performance share units ) - Issue of common shares on public offering (note 13) - Share issuance costs - ) - ) Stock-based compensation - Net loss for the year - ) - ) Other comprehensive loss - ) ) Balance, March 31, 2010 $ ) $ $ See accompanying notes to consolidated financial statements. 4 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (Expressed in thousands of Canadian dollars) Years ended March 31, 2010, 2009 and 2008 Cash flows from operating activities: Loss for the year $ ) $ ) $ ) Items not involving cash: Depreciation and amortization Stock-based compensation expense Future income tax expense (recovery) ) ) Change in deferred lease inducements ) ) ) Gain on sale of long-term investments ) ) ) Joint Venture Partners’ share of net income from joint ventures Loss from investment accounted for by the equity method - Accretion of long-term debt Other 47 ) ) Changes in non-cash operating working capital: Accounts receivable ) Inventories ) ) Prepaid expenses 53 ) ) Accounts payable and accrued liabilities Deferred revenue ) Warranty liability ) ) ) Cash flows from investing activities: Purchase of equipment, furniture and leasehold improvements ) ) ) Proceeds on disposition of equipment, furniture and leasehold improvements - - Sale (purchase) of short-term investments, net ) Disposition of long-term investments Advances on loans receivable ) ) ) Repayment on loans receivable - Investment in joint venture - ) - Proceeds from joint venture partner - - Leasehold inducement - - ) Cash flows from financing activities: Proceeds from demand installment loan - Payments on demand installment loan ) ) ) Increase in short-term debt - Payments on short-term debt ) ) - Payments on bank loan and other long-term debt ) ) ) Issuance of debenture notes - - Finance costs incurred - ) - Shares issued for cash Share issuance costs ) ) ) Dividends paid to joint venture partner ) ) - Effect of foreign exchange on cash and cash equivalents ) - Increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ 5 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows, Continued (Expressed in thousands of Canadian dollars) Years ended March 31, 2010, 2009 and 2008 Supplementary information: Interest paid $ $ $ Taxes paid Non-cash transactions: Purchase of equipment, furniture and leasehold improvements by assumption of capital lease obligation 343 50 - Shares issued on exercise of performance share units 23 Shares issued on conversion of debt - - Shares issued for settlement of interest on convertible notes - Broker warrants issued with subordinated debt (note10(b)) - - Shares issued on cashless exercise of warrants - - Warrants issued on obligation to settle warrants(note 14) - - See accompanying notes to consolidated financial statements. 6 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (Expressed in thousands of Canadian dollars except share and per share amounts) Years ended March 31, 2010, 2009 and 2008 1. Company organization and operations: Westport Innovations Inc. (the "Company") was incorporated under the Business Corporations Act (Alberta) on March 20, 1995. The Company is involved in the research, development and commercialization of environmental technologies, including high-pressure direct injection (“HPDI”) combustion technology that allows diesel engines to operate on cleaner burning gaseous fuels such as natural gas without sacrificing performance or fuel economy.The Company also has a joint venture interest in Cummins Westport Inc. (“CWI”), a joint venture with Cummins Inc. (“Cummins”), formed in 2001 (note 19(a)).CWI develops, supports and markets a comprehensive product line of low-emission, high performance engines and ancillary products using proprietary intellectual property developed by the Company and Cummins. These consolidated financial statements have been presented on a going concern basis, which assumes the realization of assets and the settlement of liabilities in the normal course of operations.To date, the Company has financed its operations primarily by equity and debt financing, sale of investments, its share of operating cash flows from CWI, and margins on the sale of products and parts.If the Company does not have sufficient funding from internal or external sources, it may be required to delay, reduce or eliminate certain research and development programs and forego acquisition of certain equipment.The future operations of the Company are dependent upon its ability to produce, distribute and sell an economically viable product to attain profitable operations. 2. Significant accounting policies: (a) Basis of presentation: The consolidated financial statements include the accounts of the Company, its wholly owned subsidiaries and variable interest entities for which the Company is considered the primary beneficiary.Intercompany balances and transactions have been eliminated. Interests in variable interest entities are consolidated by the Company if the Company is the primary beneficiary.The Company has identified CWI and BTIC Westport Inc. (“BWI”) as variable interest entities and determined that the Company is the primary beneficiary.Accordingly, the Company has consolidated these entities.The 50% interest held by the Company’s joint venture partners is reflected as “Joint Venture Partners’ share of net assets of joint ventures” in these consolidated financial statements. These consolidated financial statements are presented in accordance with Canadian generally accepted accounting principles, which conform in all material respects with accounting principles generally accepted in the United States, except as outlined in note 24. Certain comparative amounts have been reclassified to conform with the presentation adopted in the current period. 7 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (Expressed in thousands of Canadian dollars except share and per share amounts) Years ended March 31, 2010, 2009 and 2008 2. Significant accounting policies (continued): (b) Cash and cash equivalents: Cash and cash equivalents includes cash, term deposits, bankers acceptances and guaranteed investment certificates with maturities of ninety days or less when acquired.Cash equivalents are considered as held for trading and recorded at fair value with changes in fair value recognized in the consolidated statements of operations. (c) Short-term investments: Short-term investments, consisting of investment grade commercial paper, banker acceptances, bearer deposit notes, guaranteed investment certificates and other term deposits are considered available for sale and recorded at fair value with changes in fair value recognized in accumulated other comprehensive income until realized.A decline in value that is considered other than temporary is recognized in net loss for the period. (d) Accounts and loans receivable Accounts receivable and loans receivable are measured at amortized cost.An allowance for doubtful accounts is recorded based on a review of specific accounts deemed uncollectible.Account balances are charged against the allowance in the period in which it is considered probable that the receivable will not be recovered. (e) Inventories: The Company’s inventory consists of the Company’s fuel system products (finished goods), work-in-progress, purchased parts and assembled parts. Inventories are recorded at the lower of cost and net realizable value.Cost is determined based on the lower of weighted average cost and net realizable value.The cost of fuel system product inventories, assembled parts and work-in-progress includes materials, labour and production overhead including depreciation.An inventory obsolescence provision is provided to the extent cost of inventory exceeds net realizable value.In establishing the amount of the inventory obsolescence provision, management estimates the likelihood that inventory carrying values will be affected by changes in market demand and technology, which would make inventory on hand obsolete. (f) Equipment, furniture and leasehold improvements: Equipment, furniture and leasehold improvements are stated at cost.Depreciation is provided as follows: Assets Basis Rate Computer equipment and software Straight-line 3 years Furniture and fixtures Straight-line 5 years Machinery and equipment Straight-line 8 years Leasehold improvements Straight-line Lease term 8 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (Expressed in thousands of Canadian dollars except share and per share amounts) Years ended March 31, 2010, 2009 and 2008 2. Significant accounting policies (continued): (g) Long-term investments: Long-term investments are designated as available for sale and recorded at their fair value to the extent a reliable fair value is determinable.Changes in fair value are recognized in accumulated other comprehensive income (loss).A decline in value that is considered other than temporary is recognized in net loss for the period.The Company records investments in which it has significant influence using the equity basis of accounting. (h) Financial liabilities: Accounts payable and accrued liabilities, demand installment loan, short-term debt, and long-term debt are measured at amortized cost.Transaction costs relating to long-term debt are netted against the liability on initial recognition and are amortized using the effective interest rate method.For debt instruments containing a debt and equity component, the proceeds received are allocated between the debt and equity components based on their relative fair values. (i) Research and development costs: Research costs are expensed as incurred and are recorded net of government funding received or receivable.Development costs are deferred only if they meet certain stringent criteria generally related to technical feasibility, market definition and financing availability for future development; otherwise, development costs are expensed as incurred.Related investment tax credits reduce research and development expenses in the same year in which the related expenditures are charged to earnings or loss, provided there is reasonable assurance the benefits will be realized.As at March 31, 2010 and 2009, no development costs had been deferred. (j) Government assistance: The Company periodically applies for financial assistance under available government incentive programs, which is recorded in the period it is received or receivable.Government assistance relating to the purchase of equipment, furniture and leasehold improvements is reflected as a reduction of the cost of such assets.Government assistance related to research and development activities is recorded as a reduction of the related expenditures. (k) Intellectual property: Intellectual property, consisting primarily of the cost of acquired patents, licenses and other intellectual property, is amortized over their estimated useful lives, which currently does not exceed seven years. 9 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (Expressed in thousands of Canadian dollars except share and per share amounts) Years ended March 31, 2010, 2009 and 2008 2. Significant accounting policies (continued): (l) Impairment of long-lived assets: The Company reviews for impairment of long-lived assets, including equipment, furniture, and leasehold improvements and intellectual property, to be held and used whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable.If such conditions exist, assets are considered impaired if the sum of the undiscounted expected future cash flows expected to result from the use and eventual disposition of an asset is less than its carrying amount.An impairment loss is measured at the amount by which the carrying amount of the asset exceeds its fair value.When quoted market prices are not available, the Company uses the expected future cash flows discounted at a rate commensurate with the risks associated with the recovery of the asset as an estimate of fair value. (m) Warranty liability: Estimated warranty costs are recognized at the time the Company sells its products and are included in cost of revenue.The Company provides warranty coverage on products sold for a period of two years from the date the products are put into service by customers.Warranty liability represents the Company’s best estimate of warranty costs expected to be incurred during the warranty period.Furthermore, the current portion of warranty liability represents the Company’s best estimate of the costs to be incurred in the next twelve-month period.The Company uses historical failure rates and cost to repair defective products together with known information to estimate the warranty liability.New product launches require a greater use of judgment in developing estimates until claims experience becomes available. Product specific experience is typically available four or five quarters after product launch, with a clear experience trend not evident until eight to twelve quarters after launch. The Company records warranty expense for new products upon shipment using a factor based upon historical experience from previous engine generations in the first year, a blend of actual product and historical experience in the second year and product specific experience thereafter.The ultimate amount payable by the Company and the timing will depend on actual failure rates and cost to repair failures of its products.Since a number of the Company’s products are new in the market, historical data may not necessarily reflect actual costs to be incurred and may result in significant fluctuations in the warranty liability. (n) Extended warranty: The Company sells extended warranty contracts that provide coverage in addition to the basic two year coverage.Proceeds from the sale of these contracts are deferred and amortized over the extended warranty period commencing at the end of the basic warranty period.On a periodic basis, management reviews the estimated warranty costs expected to be incurred related to these contracts and recognizes a loss to the extent such costs exceed the related deferred revenue. 10 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (Expressed in thousands of Canadian dollars except share and per share amounts) Years ended March 31, 2010, 2009 and 2008 2. Significant accounting policies (continued): (o) Revenue recognition: Product and parts revenue is recognized when the products are shipped and title passes to the customer.Revenue also includes fees earned from performing research and development activities for third parties, as well as technology license fees from third parties.Revenue from research and development activities is recognized as the services are performed.Revenue from technology license fees is recognized over the duration of the licensing agreement.Amounts received in advance of the revenue recognition criteria being met are recorded as deferred revenue. (p) Income taxes: The Company uses the asset and liability method of accounting for income taxes.Under this method, future income tax assets and liabilities are determined based on temporary differences between the accounting and tax basis of the assets and liabilities and for loss carry forwards and are measured using the tax rates expected to apply when these tax assets and liabilities are recovered or settled.The effect on future tax assets and liabilities of a change in tax rate is recognized in income in the period that includes the substantive enactment date.A valuation allowance is recorded against any future income tax asset if it is not “more likely than not” that the benefit of these assets will be realized. (q) Stock-based compensation plans: The Company has a stock option plan, which is described in note 15(a).The Company accounts for stock-based compensation related to stock options granted to employees and directors using the fair value method. The resulting compensation expense is calculated using the Black-Scholes valuation method net of estimated forfeitures and is recognized in results from operations over the vesting period.The Company has an employee share purchase plan, which is described in note15(b).The Company matches the employees’ contribution and recognizes this cost as an expense in the period it is incurred. The Company has a Performance Share Unit (“PSU”) Plan as described in note15(c).The value of the units is calculated based on the market price of the Company’s common shares on the date of grant and is recorded as compensation expense in the period earned, which generally is the period over which the PSUs vest. (r) Post-retirement benefits: The Company has implemented a group registered retirement savings plan (“RRSP”) in which full-time employees of the Company are eligible to participate.Eligible employees may make contributions up to their personal eligible contribution limit under the Canadian Income Tax Act.The Company contributes up to a maximum combined total of 5% of the employee’s regular base pay to the RRSP and/or the employee share purchase plan and recognizes this cost as an expense in the period it is incurred.During the year ended March 31, 2010, the Company recognized $635 (2009 - $580; 2008 - $418) of expense associated with the RRSP. 11 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (Expressed in thousands of Canadian dollars except share and per share amounts) Years ended March 31, 2010, 2009 and 2008 2. Significant accounting policies (continued): (s) Currency translation: The functional currency of the Company is the Canadian dollar. Monetary items denominated in foreign currency are translated into Canadian dollars at exchange rates in effect at the balance sheet date and non-monetary items are translated at rates of exchange in effect when the assets were acquired or obligations incurred.Revenue and expenses are translated at rates in effect at the time of the transactions.Foreign exchange gains and losses are included in results from operations. The functional currency of CWI is the United States dollar. The assets and liabilities of CWI are translated into Canadian dollars at the year-end exchange rate.Revenue and expenses are translated at the average quarterly exchange rate.The resulting translation gains and losses are included in accumulated other comprehensive income within shareholders’ equity.Prior to April 1, 2008, CWI’s functional currency was considered to be the Canadian dollar and foreign exchange gains and losses were recorded in the statement of operations. (t) Use of estimates: The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the period.Significant areas requiring the use of estimates include amortization of equipment, furniture and leasehold improvements, the determination of future cash flows and discount rates for impairment of long-lived assets, valuation of inventories, valuation of long-term investments, valuation of future income tax assets and the determination of warranty liability.Actual results could differ from estimates used in the preparation of the consolidated financial statements. (u) Loss per share: Basic loss per share is calculated using the weighted average number of shares outstanding during the period.Diluted loss per share is computed similarly to basic loss per share, except the weighted average number of shares outstanding is increased to include additional shares from the assumed exercise of conversion options, stock options, warrants and performance share units, if dilutive.For stock options, warrants and performance units, the number of additional shares is calculated by assuming that outstanding stock options, warrants and performance share units were exercised at the beginning of the year or when granted and the proceeds from such exercises were used to repurchase shares of common stock at the average market price during the period.For conversion options, the Company uses the if-converted method, which assumes the exercise of options occurs at the beginning of the year or when granted.For all periods presented, diluted loss per share does not differ from basic loss per share as the impact of dilutive securities is anti-dilutive. 12 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (Expressed in thousands of Canadian dollars except share and per share amounts) Years ended March 31, 2010, 2009 and 2008 3. Accounting changes: (a) Adoption of new accounting standards: Goodwill and Intangible Assets: On April 1, 2009, the Company adopted CICA Handbook Section 3064, which replaces Section 3062, Goodwill and Other Intangible Assets, and Section 3450, Research and Development Costs.Section 3064 establishes standards for the recognition, measurement, presentation and disclosure of goodwill subsequent to its initial recognition, and the recognition, measurement and presentation of intangible assets, including assets developed from research and development activities, ensuring consistent treatment of all intangible assets, whether separately acquired or internally developed.The Company adopted this standard on April 1, 2009, and the adoption had no impact on the consolidated financial statements. Financial instruments - presentation and disclosures: In 2009, the Company adopted the amendments to CICA Section 3862, Financial Instruments - Disclosures.The amendments resulted in enhanced disclosures regarding the fair value measurement of financial instruments and are included in note 22.The adoption of these amendments had no impact on the Company’s results from operations, financial position or cash flows. (b) Future accounting changes: Business combinations, consolidated financial statements and non-controlling interests In January 2009, The CICA issued Section 1582, Business Combinations, which replaces CICA 1581 and Section 1601, Consolidated Financial Statements, and Section 1602, Non-controlling Interests, which together replace Section 1600.Under Section 1582, the purchase price used in a business combination is based on the fair value of the shares exchanged at their market price on the date of exchange.Furthermore, acquisition costs will be expensed as incurred, which are currently capitalized as part of the purchase price.Contingent liabilities are also recognized at fair value at the date of acquisition and remeasured fair value at each year through net income until settled.Currently, only contingent liabilities that are resolved and payable are included in the cost to acquire the business. Any negative goodwill will be recognized immediately in net income, unlike the current requirement to eliminate it by reducing net non-monetary assets in the purchase price allocation.Sections 1601 and 1602 revise and enhance standards for preparation of consolidated financial statements subsequent to a business combination.All three of the new CICA handbook sections are effective on January 1, 2011 with prospective application.The Company plans to early adopt these sections on April 1, 2010 and apply them to business combinations occurring subsequent to that date. 13 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (Expressed in thousands of Canadian dollars except share and per share amounts) Years ended March 31, 2010, 2009 and 2008 3. Accounting changes (continued): (b) Future accounting changes (continued): Basis of presentation: Canada’s Accounting Standards Board has ratified a strategic plan that will result in Canadian GAAP, as used by publicly accountable enterprises, being fully converged with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board over a transitional period.Full adoption of IFRS is required for all publicly accountable enterprises for fiscal years beginning on or after January 1, 2011.The Company is currently planning to adopt accounting principles generally accepted in the United States of America (“US GAAP”) as permitted by Canadian Securities regulatory authorities effective April 1, 2011 and adopt IFRS if and when IFRS and US GAAP converge.Material differences between Canadian GAAP, as applied by the Company, and US GAAP are disclosed in note 24. 4. Inventories: Purchased parts $ $ Assembled parts Work-in-process Finished goods Obsolescence provision ) ) $ $ During the year ended March 31, 2010, the Company recorded write-downs to net realizable value of approximately $1,768 (2009 - $146; 2008 - nil) for obsolescence and scrap.There were no reversals of write-downs recorded in any year presented. During the year ended March 31, 2010, the Company recognized $72,504 (2009 - $66,755; 2008 - $43,252) related to inventoriable items in cost of sales. 5. Long-term investments: Clean Energy Fuels Corp. (a) $
